Case 1:17-cr-00240-SEB-DML Document 71 Filed 10/27/20 Page 1 of 1 PageID #: 261




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:17-cr-00240-SEB-DML
                                                     )
 PRESTON DUVALL GITTINGS,                            ) -01
                                                     )
                              Defendant.             )

                 ORDER ADOPTING REPORT AND RECOMMENDATION
        Having reviewed Magistrate Judge Paul R. Cherry’s Report and Recommendation that

 Preston Duvall Gittings’ supervised release be modified, pursuant to Title 18, U.S.C. §3401(i)

 and Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court

 now approves and adopts the Report and Recommendation as the entry of the Court, and orders

 the conditions of supervised release outlined in the Magistrate Judge's Report and

 Recommendation along with a modification to the conditions of supervised release to include

 residing at a Residential Reentry Center (Volunteers of America) for ninety (90) days and no use

 or possession of alcohol.

 .      SO ORDERED.


                    10/27/2020
        Date: ______________________                 _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
 Distribution:                                        Southern District of Indiana

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office

 United States Marshal Service
